Citation Nr: 1210890	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-04 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for patellofemoral syndrome of the right knee (right knee disability), to include as secondary to service-connected left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1960 to August 1964, and from June 1983 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for a right knee disability.


FINDING OF FACT

The Veteran's right knee disability was caused by an abnormal gait resulting from his service-connected left knee disability. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veteran's claim of entitlement to service connection for a right knee disability has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

II. Analysis

The Veteran claims entitlement to service connection for a right knee disability as secondary to his service-connected left knee disability.  For the following reasons, the Board finds that service connection is warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

For claims submitted on or after October 10, 2006, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

In the case at hand, the Board finds that a current disability of the right knee has been established, as a May 2008 VA examination report shows a diagnosis of patellofemoral syndrome of the right knee.  Thus, the first element of service connection on a secondary basis is met.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448. 

The Board further finds that the evidence is at least in equipoise as to whether the Veteran's patellofemoral syndrome of the right knee was caused by his service-connected left knee disability.  Specifically, service connection for residuals of a left knee injury was granted effective June 1998 in a June 1999 rating decision.  The Veteran's right knee disability did not develop until around 2007.  In this regard, VA examinations dated in July 2005 and May 2007, as well as private records dating from June 2005 to March 2006 are negative for right knee problems.  However, a November 2007 note from the Veteran's private physician, Dr. J.B., states that the Veteran had "developed pain and soreness of [the] right knee and leg probably related to strain associated with changes in walking to compensate for injury and pain of [the] left knee and leg."  A September 2010 letter from a private chiropractor, E.E., likewise states that the Veteran's right leg pain was most likely due to limping as a result of a previous knee surgery.  A March 2007 consultation letter from a private physician, Dr. J.C., confirms that the Veteran had "always favored" the left leg since injuring his left knee and had more recently developed right leg symptoms.  Indeed, in an April 2010 decision, the Board granted service connection for a lumbar spine disability based on a finding that it was caused by an antalgic gait due to the Veteran's service-connected right knee disability.  The Board concludes that the statements of Dr. J.B. and E.E. strongly support a relationship between the Veteran's right knee disability and his service-connected left knee disability as they represent findings of medical professionals who examined the Veteran.  Moreover, each statement is supported by an adequate medical rationale which is consistent with the evidence of record, namely that the Veteran has a history of shifting weight to his right leg when walking so as to avoid aggravating his left knee pain, and thereby has put undue stress on the right knee which over time has resulted in pathology. 

The Board notes that in the May 2008 VA examination report, the examiner opined that the Veteran's right knee disability was less likely than not related to his left knee disability because the examiner did not observe any alteration in the Veteran's gait, including favoring the left leg when he walked.  However, based on the March 2007 consultation letter from Dr. J.C., and the statements by Dr. J.B. and E.E., as well as the Veteran's own statements, the Board finds it credible that the Veteran often walks with an abnormal gait, although this might not have been exhibited at the time of the May 2008 VA examination.  

Accordingly, the Board finds that the letters by Dr. J.B. and E.E. place the evidence at least in relative equipoise as to whether the Veteran's service-connected left knee disability has caused his right knee patellofemoral syndrome.  Thus, the Board resolves any doubt on the matter in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  The Board also notes that as the evidence supports a relationship of causation rather than aggravation, the provisions of 38 C.F.R. § 3.310(b) with regard to aggravation of a nonservice-connected disability do not apply.  

As such, the benefit-of-the-doubt rule applies, and service connection for a right knee disability is granted.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448; see also Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for a right knee disability is granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


